In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-245 CV

____________________


IN THE INTEREST OF L.R.G. AND H.R.G.




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 01-06-03568-CV




MEMORANDUM OPINION 
	Justin Ray Goodson seeks to appeal the associate judge's report to the referring court. 
Tex. Fam. Code Ann. § 201.015 (Vernon 2002).  The report is a temporary order not subject
to interlocutory appeal.  Tex. Fam. Code Ann. § 109.002 (Vernon 2002). 
	On July 13, 2006, we informed the parties that our jurisdiction was not apparent from
the notice of appeal, and notified them that the appeal would be dismissed for want of
jurisdiction unless we received a response showing grounds for continuing the appeal.  No
party objects to a dismissal.


	Accordingly, we hold the judgment from which the appellant appeals is interlocutory,
and the jurisdiction over this case is still vested in the trial court.  This appeal is dismissed
for want of jurisdiction.
	APPEAL DISMISSED.
								____________________________
									CHARLES KREGER
										Justice
 
Opinion Delivered August 24, 2006 
Before McKeithen, C.J., Gaultney and Kreger, JJ.